Case 1:18-cv-01987-KMT Document 9° Filed

i

 

 

05/18 USDC Colorado Page 1 of 5

t

'
\
}

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO FILED
D STATES DISTRICT COURT
Civil Action No. 1:18-cv-01987-GPG UNITED SER COLORADO
| NOV 05.2018
| | JEFFREY P. COLWELL
ERIC TYLER VETTE, ; CLERK
( Te
Plaintiff, |
Vv. i
SANDERS, Deputy, K-9 Unit, ! |
GUSTON, Seargent [sic], and 44 h
OX, K-9 Deputy, I
Defendants. ~ | |
- PRISONER’S MOTION AND AFFIDAVIT ~ ~

FOR LEAVE TO PROCEED PURSUAN

T TO 28 U.S.C, § 1915

 

ee
I request leave to commence this civil action w

therefore pursuant to 28 U.S.C. § 1915. In support of
t

 

ithout prepayment of fees or security

my request I declare that:

 

1. I am unable to pay such fees or give security therefore.
2. I am entitled to redress.
3. The nature of this action is:
\
Civil
4, My assets and their value are listed below: (attach an additional page if necessary)

 

 

 

 

 
Case 1:18-cv-01987-KMT Document 9 Filed

5. Are you in imminent danger of serious physic

 

#/0S/18 WSDC Colorado Page 2 of 5

al injury? |

i
Yes _X No (CHECK ONE). If you answered “Yes” briefly explain your

answer:

iIP

‘|

 

 

1
2
|
|

 

 

6. I have attached to this motion a signed. authotidation dirécting my custodian to calculate
and disburse funds from my inmate trust fund account| or institutional equivalent to pay the

required filing fee.

[
‘

7. I have attached to this motion a certificate from the appropriate official-at each penal

institution in which I have been confined during the s
filing of this action and a certified copy of my inmate
six-month period.

ix- -month period immediately preceding the
trust fund account statement for the same

DECLARATION UNDER PEN ALTY OF PERJURY

I declare under penalty of perjury that the information in this motion and affidavit i is true

and correct. See 28 U.S.C. § 1746; 18 U.S.C. § 1624,

Executed on October 30, 2018. |

S

 

 

a

Signed

eines tet itt! MM ne nor

t

64 a

Cis 1 e, # 180289

}
\

 

 
Case 1:18-cv-01987-KMT Document9 Filed 11/05/18 USDC Colorado Page 3 of 5°

|
AUTHORIZATION

 

 

I, Eric Tyler Vette ,
Request and authorize the agency holding me in custody to calctilate and disburse funds from my
inmate trust fund account or institutional equivalent in the amounts specified by 28 U.S.C. §
1915 (b). This authorization is furnished in connection with this civil action and I understand
that the total filing fee is due and will be paid from my inmate trust fund account of institutional
equivalent regardless of the outcome of this case.

 

i
i
Prisoner’s Name: Eric Tyler Vette I
Prisoner’s DOC#: 180289

Name of Institution: Crowley County Correctional Facility (CCCF)

 

Address of Institution: P.O. Box — 100 , Olney Springs, Colorado 81062, 719.267.3548
; |

|

 

 

 

Date: October 30, 2018.

walla teen ities poem

ne a

 

 
Case 1:18-cv-01987-KMT Document9 Filed 1/05/18 USDC Colorado Page 4 of 5

 

 

 

 

 

|

equivalent for the offender named below.

|

|
Offender: VLULD ERIC Fi!

f
t
i
= INMATE BANKING ======= INMATE BANKING HISTORY ========== 10/30/2018 = Page 1
Account: 180289 VETTE, ERIC.T | CROWLEY CRLY/UNIT5
To:From Dates 05/30/2018: 10/30/2018 I
Trans Date Description Deposits Withdrawls | Balance Loc
05/30/2018 BALANCE AS OF 05/30/2018 | j 0.00
06/06/2018 1 BA UNASSIGNED 4.16 4.16 CL
06/06/2018 1 INTAKE UNASSIGNED 2.24 . 6.40 CL
06/13/2018 Canteen Ord#13599892 6.38 0.02 CL
07/06/2018 1 BA UNASSIGNED 6.72 6.74 CL
07/11/2018 Canteen Ord#13657145 4.64 2.10 CL
07/18/2018 Canteen Ord#13671760 2.00 0.10 CL
08/07/2018 1 BA UNASSIGNED 0.33 I i 0.43 CL
08/07/2018 5 DISHWASHER 4.70 | 5.13 CL
08/07/2018 3 CUSTODIAN 15.04 20.17 CL
08/20/2018 Canteen Ord#13729760 . 17.07 3.10 CL
08/31/2018 CHILD SUPPORT-14492110 1.50 1.60 CL
08/31/2018 RESTITUTION-08M814 2.50! 0.10 CL
09/07/2018 3 CUSTODIAN 12.22 12.32 CL
09/07/2018 2 COOK | ‘ 2.82 ] | 15.14 CL
09/20/2018 Canteen Ord#13803128 12.05 3.09 Ch
09/28/2018 CHILD SUPPORT-14492110 1.50 | 1.59 CL
09/28/2018 RESTITUTION-08M814 ; 1.50 | 0.09 CL
10/09/2018 1 BA UNASSIGNED 2.31 : 2.40 CL
10/09/2018 2 COOK . 11.28 | 13.68 CL
10/17/2018 Canteen Ord#13862587 9.93 3.75 CL
10/23/2018 MEDICAL EMERGENCY 5 00 : -1.25 CL
10/29/2018 XEROX-DEBIT | 0.50 -1.75 CL
10/29/2018 XEROX-DEBIT 0.25 +~2.00 CL
10/29/2018 XEROX-DEBIT ' 0 25 . -2.25 CL
10/29/2018 XEROX-DEBIT 1.50 -3.75 CL
10/30/2018 BALANCE AS OF 10/30/2018 ; | -3.75
Total money order in hold: 0.00
Current balance as of 10/30/2018!': -3.75
**Reserved/Encumbered Monies: 2.26
Available money as of 10/30/2018: 0.00
|
|
| - — — —- — FP-- fe
| '
| i certify to the best of my knowledge phat this statement is
| an accurate account detail report or in stitutional
|

DOC # / SAS? !

a
4

! _ poss.

| = I

J. Sponsler - Library Aide - Date

 

| - Py
“ , . a": , NC * ns , ‘ : Oy eons, “ — a * os
ute EIT \S0SST - Denver 00 on “La

: a vee i oe + see! yn ~ ; e. ee
Crowley County Cot ect:ona: Facility SLAC SAG FRO L  S =f:
CCCF Facility

P.O. Box 100

OrLEGALUSEONLY”  geeree, vf He Clerk i
wen Y
nred Stores Dsinch Cour
Weg A, Nero Comm inoust
qol- 19% Sk Room A 1B
8 Pane -Golorel©, spequ-3584— - ~

       

é

 

m
G)
>
, z
=

a

 

IND  oHINVYN LS WT UHONALLO #IOC
Ay AYVIN Hear

oi !

 

| ouNt GINVN LSSeal AAV LS :

— - UAISNGdS
t , e M

- | COMUALVG ALITIOVA
Pl OE - / AO 9

 

   

 

Case 1:18-cv-01987-KMT eee ere USBC Colorado Page 5 of 5
li |
1 |

|
|
i
!
i
4 f
'
|
fo
{
|
boy
| |
é
i
f
t
|
|
| t
\
|
i |
i
\
St |

  

|
}
|
hk j
\
t
t
4
